PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BOARD OF REGENTS, THE UNIVERSITY OF TEXAS SYSTEM
Application No. 15/961,968
Filed: 25 Apr 2018
Patent No. 11,168,142 
Issued: 9 Nov 2021
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
:
Docket No. UTSB.P1035US.C1


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed January 7, 2022, requesting that the patent term adjustment determination for the above-identified patent be corrected from 506 days to 511 days. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On November 9, 2021, the above-identified application issued into U.S. Patent No. 11,168,142. The patent issued with a PTA of 506 days. The PTA of 506 days was based on 435 days of “A” delay plus 198 days of “B” delay, reduced by 127 days of Applicant delay.  The present request for redetermination of the patent term adjustment was timely filed within two months of the patent issue date.

The present petition

Patentee avers that he was improperly assessed 9 days of Applicant delay under                         37 CFR 1.704(c)(10) for filing a Rule 312 Amendment on July 6, 2021, subsequent to a Notice of Allowance mailed July 2, 2021.  According to Patentee, he should have only been assessed 4 days of Applicant delay for this filing.

Discussion

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A) and the amount of “B” delay under 35 U.S.C. 154(b)(1)(B). At issue is the number of days of Applicant delay.



Patentee disputes the assessment of 9 days under 37 CFR 1.704(c)(10) for the Rule 312 Amendment filed July 6, 2021, subsequent to the Notice of Allowance mailed July 2, 2021.  On June 16, 2020, the Office published a Final Rule.  See Federal Register, Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  In view of the amendment to 37 CFR 1.704(c)(10), for the Rule 312 Amendment filed July 6, 2021 , the patent term adjustment under 37 CFR 1.704(c)(10) should be calculated as 4 days, beginning on July 3, 2021 (the day after the date the Notice of Allowance was mailed) and ending on July 6, 2021, not 9 days as calculated by the Office (and not 20 days as asserted by Patentee).

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
435 + 198 + 0 – 0 – 122 = 511

Conclusion

Patentee is entitled to PTA of five hundred eleven (511) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 435 + 198 + 0 – 0 – 122 = 511 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by five hundred eleven (511) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction







UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,168,142
		DATED            :  November 9, 2021
		INVENTOR(S) :  Georgiou et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 506 days.

      Delete the phrase “by 506 days” and insert – by 511 days--